Response to Amendment
Applicant has cancelled claims 11-13 and thus the prior rejections under 35 U.S.C. 112(b) and 35 U.S.C. 103 are rendered moot. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, suggests, discloses, or renders obvious the image device for generating a 360 degree depth map of the instant invention.
The instant invention is an image device for generating a 360 degree depth map. The device includes a plurality of image capturers. An image pair captured by each two adjacent image capturers of the plurality of image capturers is used for generating the 360 degree depth map. A sum of all view angles of the 10plurality of image capturers is not less than a sum of 720 degrees and all angles required for compensating assembly errors of the plurality of image capturers. The image pair captured by the each two adjacent image capturers corresponds to image overlapping areas of two images captured by the 15each two adjacent image capturers, rather than whole areas of the two images captured by the each two adjacent image capturers. A minimum view angle of each image capturer of the plurality of image capturers is determined by a number of the plurality of image capturers, an angle required for compensating an assembly error of the each image 20capturer, and 720 degrees.
Thus the instant invention uses a plurality of cameras/image sensors to generate a 360 degree depth map. As shown in Fig.1, a plurality of cameras/image sensors (102, 104, 106, 108) with overlapping fields of view capture images of the environment. Image pairs are established between adjacent cameras/image sensors wherein the image pair corresponds to the overlapping FOVs. The image pairs are utilized to generate depth information. The system can generate a 360 depth map for the environment by using the image pair/depth information as described in ¶0018-¶0020 and ¶0027-¶0028. The system also determines a minimum field of view for each camera/image sensor. Specifically, as described in ¶0015-¶0017, the minimum field of view for each cameras/image sensor is determined by equation MFOV=720/N+EA wherein EA is the angle required for compensating assembly errors of each camera/image sensor and N is the number of image sensors. By determining the minimum field of view 
A notable prior art of record is Vitsnudel et al. (US 2013/0250040) (hereinafter Vitsnudel). As cited in prior actions, Vitsnudel discloses a device that can capture 360 degree imagery and an associated depth map using a plurality of cameras. Images are captured by adjacent cameras and the system extracts, from adjacently captured images, left and right "sector" images wherein the sectors correspond to the overlapping area of each adjacent field of view. Note Fig.2A, the extracted sector area (229) for cameras 201 and 203 includes the FOV overlap between the two cameras and excludes non overlapping areas. Additionally, Vitsnudel discloses that the sector information can be used to generate a 360 degree stereoscopic panoramic image and associated depth map wherein the depth map is generated from stereoscopic information corresponding to the extracted right image and left image sectors for each adjacent camera. However, Vitsnudel fails to disclose determining a minimum viewing angle based on angles required for compensating assembly errors. 
Another notable prior art of record is Cao (US 2016/0295108). Cao, like Vitsnudel, discloses a panoramic/spherical imaging system comprising a plurality of cameras. As shown in Fig.3A through Fig.6C, Cao discloses various configurations of cameras wherein each cameras have an overlapping field of view. As noted in ¶0056 of Cao, the system is applicable to any number of cameras wherein α is the angle of individual camera field of view and β is the angle of overlapping field of view. Cao further discloses that in an eight camera embodiment, α may be 100 degrees for each camera, thus the sum of α for all the cameras is 800 degrees. Furthermore, as specified in ¶0065 of Cao, the "embodiments may have different numbers and/or arrangements of cameras (20)" and "select a suitable number of cameras with reasonable fields of view and arrange the set of cameras such that neighboring cameras' fields of view have reasonable overlap”. As further noted in ¶0086-¶0093 of Cao, the overlapping fields of view areas can be used to compensate for errors in the system's geometry, such as "errors, environmental effects, or artifacts during processing, manufacturing or customer use" ("assembly errors of the plurality of image capturers"). As the overlap area between images is used for compensating/calibrating the image parameters, Cao provides that the sum of the viewing angles include all angles required for compensating the system. However, Cao fails to disclose determining a minimum viewing angle for each camera based 
Furthermore, the prior art of record does not provide a suggestion or disclosure that these components of the instant invention in combination would have been obvious. Therefore, the differences between the subject matter sought to be patented in the present application and the prior art are such that the subject matter as a whole would not have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        February 26, 2021